Case 1:18-cv-01519-MN Document 249 Filed 01/13/21 Page 1 of 1 PageID #: 8995



                                                                           Fish & Richardson P.C.
                                                                           222 Delaware Avenue
VIA ECF                                                                    17th Floor
                                                                           P.O. Box 1114
                                                                           Wilmington, DE 19899-1114
                                                                           302 652 5070 main
                                                                           302 652 0607 fax
January 13, 2021

                                                                           Susan E. Morrison
                                                                           Principal
The Honorable Maryellen Noreika                                            morrison@fr.com
U.S. District Court                                                        302 778 8434 direct
844 King Street
Wilmington, DE 19801

Re:    Finjan LLC v. Rapid7, Inc. and Rapid7 LLC,
       D. Del., C.A. No. 18-1519-MN

Dear Judge Noreika:

I write on behalf of the parties in the above-referenced matter. The parties are currently
scheduled to appear before the Court on February 8, 2021 for a pretrial conference, in advance of
a jury trial scheduled to begin on February 22, 2021. (D.I. 29 at 14-15.)

The parties wish to seek guidance from the Court regarding whether, in light of the current
situation surrounding the COVID-19 pandemic, there is any chance that the scheduled jury trial
can go forward.

The parties believe that, given the diminishing likelihood that jury trials will resume in February,
it would be in the interest of the parties and the Court to postpone the trial in this matter until
sometime in the fall, preferably September or October of 2021, at the Court’s convenience. At
this time, neither party wishes to give up its right to a trial in front of a jury. The parties would
also request that the pretrial conference be rescheduled for a time closer to the time of trial.

The parties are available at the Court’s convenience to discuss these issues.


Respectfully submitted,

/s/ Susan E. Morrison

Susan E. Morrison
